                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

MARION REED, Individually and as
Administrator of Estate of Barbara C.
Reed, JENNIFER EDSON and RANDY
REED,

               Plaintiffs,

v.                                                      Case No.: 2:19-cv-152-FtM-38MRM

CHARLES W. DENNY, IV and
SANDRA DENNY, as personal
representatives of the Estate of
Charles W. Denny, III,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on sua sponte review. Because this Court

declines to exercise supplemental jurisdiction over the remaining state law claims, the

case is remanded back to state court.2

                                        BACKGROUND

       In August 2018, Plaintiffs initiated this wrongful death and survival action in Iowa

state court against Defendants Schneider Electric USA, Inc., as successor-in-interest to


1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
2
 The Court may examine the issue of its supplemental jurisdiction sua sponte. See Verdejo v.
Berkshire Property Advisors, LLC, Case No. 6:15-cv-2015-Orl-22TBS, 2016 WL 11566517 (M.D.
Fla. Aug. 2, 2016).
Square D Company (“Square D”), Charles W. Denny, III3 (“Charles Denny”), and Does 1-

10. (Doc. 1-2). Plaintiffs allege because of Defendants’ negligence, Barbara Reed was

exposed to asbestos, which led to her death. (Id.). Defendants removed the case to the

Northern District of Iowa, relying on 28 U.S.C. §§ 1331 (federal question), 1343(3) (civil

rights/constitutional claims), and 1332 (diversity) to confer jurisdiction. (Doc. 1).

       The Northern District of Iowa determined that it lacked personal jurisdiction over

Charles Denny III, and because his Estate had been filed in Collier County, Florida,

transferred the case to this Court under 28 U.S.C. § 1406(a). (Docs. 73; 75). But before

doing so the Northern District of Iowa dismissed the only federal claim (Doc. 74).

                                         DISCUSSION

       Here, the only federal claim (declaratory relief as to whether certain Iowa statutes

are unconstitutional) has been dismissed. (Doc. 74). Indeed, Plaintiffs’ Third Amended

Complaint (Doc. 145) only alleges state law claims and asserts: “There is no longer a

federal question in this case. This Court may have supplemental jurisdiction over the

Florida state law claims, notwithstanding the lack of diversity among the parties.” (Doc.

145 at ¶ 9) (citing 28 U.S.C. § 1367).

       Federal district courts are given supplemental jurisdiction over state claims that

“form part of the same case or controversy” as federal claims over which they have

original jurisdiction. See 28 U.S.C. § 1367(a). This jurisdictional extension has limits,

however, and a district court “may decline to exercise supplemental jurisdiction over

[such] claim[s] ... if ... [it] has dismissed all claims over which it has original jurisdiction.”


3
  Former Defendant, Charles Denny, passed away nearly one year ago. The Court substituted
the representatives of his estate, Charles W. Denny, IV and Sandra Denny, as parties. (Doc.
109).




                                                2
28 U.S.C. § 1367(c)(3). The decision of whether to exercise supplemental jurisdiction

where a district court has dismissed all federal claims is left to the court’s discretion, as

“pendent jurisdiction is a doctrine of discretion, not of plaintiffs right.”      United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (footnote omitted); see also Raney v.

Allstate Ins. Co., 370 F.3d 1086, 1088-89 (11th Cir. 2004) (citation omitted). When

deciding whether to exercise supplemental jurisdiction, district courts should consider

“judicial economy, convenience, fairness, and comity.” Baggett v. First Nat’l Bank of

Gainesville, 117 F.3d 1342, 1353 (11th Cir.1997) (citations omitted). “Another important

consideration ... is the running of a state statute limitation.” Ingram v. Sch. Bd. of Miami

Dade Cty., 167 F. App’x 107, 109 (11th Cir. 2006) (citations omitted).

       As noted, the Court dismissed the federal claim over which it had original

jurisdiction, leaving only the state law claims. On this posture, Plaintiffs are no longer

entitled to remain in federal court. See 28 U.S.C. § 1367(c)(3); Busse v. Lee Cty., Fla.,

317 F. App'x 968, 973-74 (11th Cir. 2009) (“Since the district court ‘had dismissed all

claims over which it has original jurisdiction,’ it therefore had the discretion not to exercise

supplemental jurisdiction over [Appellant’s] state law claims.” (citation omitted)).

       Having considered the above-discussed factors, the Court declines to exercise

supplemental jurisdiction over the remaining state law claims. See Baggett, 117 F.3d at

1353 (“Where § 1367(c) applies, considerations of judicial economy, convenience,

fairness, and comity may influence the court’s discretion to exercise supplemental

jurisdiction.” (citations omitted)). This case has not progressed past Defendants’ motion

to dismiss, and thus it is still in the early stages of litigation. See Raney, 370 F.3d at 1089

(encouraging district courts to dismiss remaining state claims when the federal claim has




                                               3
been dismissed prior to trial). In addition, resolution of Plaintiffs’ state law claims depends

on determinations of state law. Finally, there are no concerns about the timeliness of

Plaintiffs’ claims because § 1367(d) tolls the statutes of limitation for state claims during

the period in which they have been pending in federal court and for thirty (30) days after

an order of dismissal. See 28 U.S.C. § 1367(d); Jinks v. Richland Cty., 538 U.S. 456,

465 (2003) (upholding 28 U.S.C. § 1367(d) as constitutional); Beck v. Prupis, 162 F.3d

1090, 1099-1100 (11th Cir. 1998) (“[A] dismissal under section 1367 tolls the statute of

limitations on the dismissed claims for 30 days”); see generally Dunavant v. Sirote &

Permutt, P.C., No. CIV. A. 13-0268-WS-M, 2014 WL 2885483, at *13 n.7 (S.D. Ala. June

25, 2014). For these reasons, the Court declines to exercise supplemental jurisdiction

over Plaintiffs’ state claims and will remand this case to the Iowa state state court.4

          Accordingly, it is now ORDERED:

          (1)    The Court declines to exercise supplemental jurisdiction over this case and

therefore the case is REMANDED to the Iowa District Court in and for Linn County.

          (2)    The Clerk is DIRECTED to transmit a certified copy of this Opinion and

Order to the Clerk of that Court.

          (3)    The Clerk is further DIRECTED to terminate any pending motion or

deadlines and close this case.

          DONE and ORDERED in Fort Myers, Florida this 29th day of October, 2019.




Copies: All Parties of Record


4
    Under 28 U.S.C. § 1447(d), the case is remanded to the state court “from which it was removed.”




                                                  4
